DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The Office has carefully considered Applicant’s amendments and remarks dated 01/21/22.  Applicant’s amendments have been entered and are made of record.
Applicant has amended claims 1 and 5.  The claims pending at this time are 1-7, all of which stand rejected. 
Applicant’s IDS’s dated 1/28/22 and 11/08/21 have also been reviewed and are being remitted with this office action.
Regarding the rejection made over 35 USC 112 in the non-final office action dated 07/22/21; This rejection is withdrawn in light of Applicant’s claim amendment.  Applicant has amended the claim in an attempt to clarify that the total moisture content of the base cloth main body and the synthetic resin layer together are measured in accordance with JIS L 1096.8.10 is 0.5% or less.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection.  All previously made rejections are now withdrawn.
The new rejections set forth below are from the art supplied by the IDS that were rejected in foreign offices.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
USPN 5,401,566 issued to Magee in view of 
Magee et al. disclose making coated airbag fabrics. The airbag fabric is made from a nylon or polyester yarns [column 2, lines 56-61], wherein the cloth coated with silicone having a moisture content between 0 and 2%, thus meeting the limitation of less than 0.5% as sought in claim 1.  [see table 1, examples 9 and 10].  The coating is preferably applied in an amount of 20-60 g/m2 [see column 10, lines 22-28].   The fabric can be made from synthetic fibers such as polyester, polyimides (nylon and aramid) polyphenylene sulfide, polyethylene, polypropylene, glass fibers, and the like. Preferably, the fabric is formed from polyester or polyimide yarns and more preferably from nylon yarn [column 2, lines 56-61].  The fabric can be woven of multifilament yarn and in various known weaves such as twill, satin, canvas or cotton-duck weave. A preferred weave is the basket weave [column2, lines 40-47].  Magee et al. do not get into the specifics of the weave pattern.  This is remedied by the teachings of WO 2017/057300 issued to Seiren CO LTD.
	WO ‘300 discloses a fabric for air bags obtained by weaving polyethylene terephthalate yarns comprising 96 filaments wherein the fabric has 52 yarns /2.54 cm (see example 4). The air bag fabrics may be coated with a silicone resin (see paragraph [0040]) and in a particular embodiment the instant reference discloses a nylon reinforcing air bag fabric, 53 yarns/ 2.54 cm, 72 filaments coated with silicone resin in an amount of 45g / m2 (see paragraph [0056]).  It is thus considered as implicitly disclosed that the air bag fabric of example 4 when coated with silicone is also coated in an amount of 45g /m2 as the instant reference further discloses that reinforcing fabric can be formed from the same material as the base cloth. 
	Consequently, it is considered that the instant reference implicitly discloses an air bag fabric comprising 96 filaments wherein the fabric has 52 yarns /2.54 cm and coated with silicone in an amount of 45g /m2 . As these air bag fabrics are identical to those of the present application, it is thus assumed that moisture content is also of 0.5 % or less.  Regarding Claim 5 where the weave density of the base cloth main body is 48 to 51 yarns/2.54 cm, it is off by “1” so it falls within the standard scientific notation of +/- 5 and is only a minor variation which any skilled artisan could arrive at without undue experimentation.  A skilled artisan would be motived to increase or decrease (modify) the weave density of a fabric, for compactness or air permeability desired. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP